        Case 2:18-cr-00142-JCM-VCF Document 83
                                            84 Filed 01/06/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Andre Johnson
 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-142-JCM-VCF
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING
            v.
                                                         (First Request)
13   ANDRE JOHNSON,
14                  Defendant.
15
16          It is hereby stipulated and agreed to by and between United States Attorney Nicholas

17   A. Trutanich and Assistant United States Attorney Randolph J. St. Clair and Assistant United

18   States Attorney Kimberly A. Sokolich, counsel for the United States of America, and Federal

19   Public Defender Rene L. Valladares and Assistant Federal Public Defender Sylvia Irvin,

20   counsel for Defendant Andre Johnson, that the Sentencing Hearing scheduled for January 8,

21   2021, at 10:30am, be vacated and reset to March 26, 2021, at 11:00am, or to a date and time

22   convenient to this Court.

23          The Stipulation is entered into for the following reasons:

24          1.      This is a joint request by counsel for the Defendant Andre Johnson and counsel

25   for the Government.
26
         Case 2:18-cr-00142-JCM-VCF Document 83
                                             84 Filed 01/06/21 Page 2 of 3




 1          2.      The additional time requested by this Stipulation is reasonable pursuant to
 2   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 3
     change any time limits prescribed in this rule.”
 4
            3.      Counsel request this additional time in order to allow adequate time to continue
 5
 6   to prepare for the sentencing hearing.

 7          4.      Defense counsel also asks for this continuance on behalf of Mr. Johnson who
 8   would like his family to be able to attend the sentencing hearing whether by phone, video, or in
 9
     person, and they are unable to attend the hearing as currently scheduled.
10
            5.      The Defendant is in custody and does not object to the continuance.
11
            6.      The parties agree to the continuance.
12
            7.      This is the first stipulation to continue the sentencing hearing.
13
14
            DATED this 6th day of January, 2021.
15
16
17    RENE L. VALLADARES                                NICHOLAS TRUTANICH
      Federal Public Defender                           United States Attorney
18
19    By: Sylvia A. Irvin               .               By: Randolph J. St. Clair                .
      SYLVIA A. IRVIN                                   RANDOLPH J. ST. CLAIR
20    Assistant Federal Public Defender                 Assistant United States Attorney
21
                                                        By: Kimberly A. Sokolich                 .
22
                                                        KIMBERLY A. SOKOLICH
23                                                      Assistant United States Attorney

24
25
26
                                                        2
        Case 2:18-cr-00142-JCM-VCF Document 83
                                            84 Filed 01/06/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-142-JCM-VCF
 4
                  Plaintiff,
 5
                                                      ORDER
           v.
 6
     ANDRE JOHNSON,
 7
                  Defendant.
 8
 9
10         Based on the Stipulation of counsel, and good cause appearing,
11         IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for January
12   8, 2021, at 10:30AM, be vacated and continued to March 26, 2021, at 11:00AM.
13
14                January
           DATED this      6, day
                      ______  2021.
                                  of January, 2021.
15
16
                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
